UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7989



RICHARD DEAN MEARS,

                                              Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA; DEPARTMENT OF THE
ARMY, Fort Lee Army Base; UNITED STATES
DEPARTMENT OF LABOR; FEDERAL BUREAU OF
INVESTIGATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-95-1504-AM)


Submitted:   March 21, 1996                 Decided:   April 12, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Dean Mears, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

suit filed pursuant to Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971). We have reviewed the rec-

ord and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Mears v. United States, No. CA-95-1504-AM (E.D. Va. Oct. 30, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2